Citation Nr: 1134109	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative arthritis of the hands, feet, fingers, and wrists (originally claimed as joints/osteoarthritis). 

2.  Entitlement to service connection for degenerative arthritis of the hands, feet, fingers, and wrists (originally claimed as joints/osteoarthritis). 

3.  Entitlement to service connection for residuals of separated ribs on the left side. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968 and from September 1985 to February 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002, July 2005, and September 2007 rating decisions of the RO in Montgomery, Alabama.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the bilateral knees and elbows has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for residuals of separated ribs on the left side is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in April 2002, the RO denied service connection for degenerative arthritis of the joints, because there was insufficient evidence establishing a diagnosis of arthritis of the joints; and, although the Veteran disagreed with the decision, he did not file a substantive appeal until more than two years following the rating decision and nine months following the statement of the case.

2.  The evidence added to the record since April 2002, when viewed by itself or in the context of the entire record relates to an unestablished fact that is necessary to substantiate the claim for service connection of arthritis of the joints.

3.  The Veteran's diagnosed calcium pyrophosphate dihydrate arthropathy had its onset in service and is attributed to his arthritic symptoms of the hands, feet, fingers, and wrists. 

CONCLUSIONS OF LAW

1.  The April 2002 RO decision that denied the Veteran's claim of entitlement to service connection for degenerative arthritis of the hands, feet, fingers, and wrists (originally claimed as joints/osteoarthritis), is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative arthritis of the hands, feet, fingers, and wrists (originally claimed as joints/osteoarthritis).  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).

3.  Calcium pyrophosphate dihydrate arthropathy, resulting in arthritic symptoms of the hands, feet, fingers, and wrists, was incurred or aggravated by service.  38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Regarding the issues of new and material evidence to reopen the claim, and service connection for degenerative arthritis of the hands, feet, fingers, and wrists (originally claimed as joints/osteoarthritis), the Board is granting the appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

The Veteran is claiming service connection for degenerative arthritis of the hands, feet, fingers, and wrists that was initially denied in April 2002.  Recognition was made that a diagnosis of arthritis of the multiple joints had been made during the Veteran's active service.  However, as there was no X-ray evidence degenerative arthritis of the joints in-service or post-service, the requirements for service connection had not been met.  The Veteran was apprised of his appellate rights.  He filed a notice of disagreement and received a statement of the case, but did not file a timely substantive appeal.  The decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2010).

Next, the RO treated the Veteran's untimely substantive appeal, filed in May 2004, as a claim to reopen.  His claim was subsequently denied in July 2005 on the merits.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial in April 2002 included the Veteran's lay statements, service treatment records, a January 2002 VA examination report that diagnosed arthritis of the hands and ankles, and an October 2002 letter from a private physician diagnosing degenerative joint disease of all joints.  As to the January 2002 report and October 2002 letter, the RO observed that the diagnoses were not based on X-ray evidence.  

The evidence added to the record since the April 2002 decision consists of an August 2005 private medical opinion that the Veteran had multiple joint arthritis in service; a May 2004 private bone scan indicating mild to moderate osteoarthritic disease in the wrists, hands, and feet bilaterally; and a June 2010 VA examination report indicating a diagnosis of calcium pyrophosphate dihydrate (CPPD) with an associated problem of arthritis of the wrist, hands, fingers and feet.  

As the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the evidence is new under 38 C.F.R. § 3.156(a) (2010).  The new evidence also supports the Veteran's contention that his current disorders are related to an diagnosis of arthritis in service.  

In determining whether the new evidence is material, the Board has considered the United States Court of Appeals for Veterans Claims (Court) recent decision in Shade v. Shinseki, 24 Vet.App. 110 (2010) in which the Court determined that if the McLendon test was met, the Board would have to reopen the claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), four factors must be considered in determining whether a medical examination be provided or medical opinion obtained: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  

The new evidence, when combined with the evidence of record, relates to unestablished facts necessary to substantiate the claim, that there is a relationship between the Veteran's current diagnosis of arthritis of multiple joints and arthritis of multiple joints in service.  Specifically, the new evidence demonstrates radiographic evidence (bone scan) of arthritis in the bilateral hands, wrists, and feet, which supports a diagnosis of multiple joint arthritis in service.  As such, it is found to be material.  Accordingly, the Veteran's requests to reopen the claims for service connection for degenerative arthritis in the hands, fingers, wrists, and feet are granted.  

Service Connection

The Veteran contends that his degenerative arthritis of the hands, feet, fingers, and wrists are due to in service.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the regulations cited above, service connection for certain diseases, such as degenerative arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

In the present case, the Veteran was diagnosed with degenerative arthritis of multiple joints while he was still in service.  See June 1996 Report of Medical Examination and January 2002 Report of VA Examination.  However, a review of the service treatment records and VA examination reveals that the diagnosis was not based on X-ray or other radiographic evidence.  In fact, many of the service treatment records describe the Veteran's symptoms of pain in his hands and wrists and note an impression of rule out carpal tunnel syndrome or arthritis.  The positive diagnosis made in January 2002 VA examination report appears to have relied heavily on a review of the service treatment records.  Notably, the Veteran was service connected for bilateral carpal tunnel syndrome in April 2002.  

In May 2004, the Veteran underwent a private bone scan in May 2004.  That test resulted in an impression of mild to moderate osteoarthritic disease in the wrists, hands, and feet bilaterally.  Referencing the bone scan, V.S.J.T., MD, reported that he was actively treating the Veteran for osteoarthritis of the hands, feet, wrists, and fingers.  See Letter from V.S.J.T., MD, dated April 2005.  Dr. T, later expressed his belief that the Veteran osteoarthritis had had its onset in service, and that he had been treating him since 2002.  See Letters from V.S.J.T., MD, dated August 2005 and February 2006.  All three elements of Shedden have therefore been met.

The Board acknowledges that a June 2010 VA examination including X-ray reports that show conflicting evidence regarding arthritis are also of record.  Specifically, X-rays taken of the wrists, feet, hands, and fingers were essentially negative for findings of any type of arthritic process.  Such would tend to negate a finding of there being a diagnosis of arthritis.  However, crucially, the examiner stated that the right wrist X-ray revealed findings that were suggestive of calcium pyrophosphate dihydrate (CPPD) arthropathy.  He later concluded that the diagnosis of CPPD had associated problems of arthritis of the wrist, hands, fingers and feet.  No opinion was given as to whether the arthritic symptoms identified during the Veteran's active service were related his CPPD diagnosis.  

Accordingly, considering all of the evidence or record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  The record essentially establishes that the Veteran has had a long-standing problem with arthritis symptoms since service, and that his arthritic symptoms are due to CPPD.  The fact that arthritis has not been established by X-ray is a moot point.  Therefore, the Veteran's claim for service connection for calcium pyrophosphate dihydrate arthropathy of the hands, feet, fingers, and wrists (originally claimed as joints/osteoarthritis) is granted.  




(CONTINUED NEXT PAGE)

ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for degenerative arthritis of the hands, feet, fingers, and wrists (originally claimed as joints/osteoarthritis) is granted.  

Entitlement to service connection for calcium pyrophosphate dihydrate arthropathy of the hands, feet, fingers, and wrists (originally claimed as joints/osteoarthritis) is granted.


REMAND

Regarding the remaining issues on appeal, a remand is required.  In April 2002, the Veteran was denied service connection for residuals of separated ribs on the left side.  He submitted a notice of disagreement in November 2002.  To date, no Statement of the Case regarding this matter has been furnished.  

Similarly, in September 2007, the Veteran was denied service connection for a sleep disorder, including sleep apnea.  He submitted a notice of disagreement in October 2007.  To date, no Statement of the Case regarding this matter has been furnished.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely notice of disagreement as to a particular issue, and no Statement of the Case is furnished, the Board should remand, rather than refer, the claim for the issuance of a Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall issue a Statement of the Case on the issue of entitlement to service connection for residuals of separated ribs on the left side.  The Veteran and his representative must be advised of the need to file a substantive appeal if he wishes to an perfect appeal on the issue.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


